DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.

Drawings
Figures 2A, 2B, 3A, and 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 objected to because of the following informalities:  
Claims 1 and 17.  
Claim 14 should be changed to be dependent on Claim 13, rather than Claim 12, in order to avoid an antecedent basis rejection for “the beacon signal transmitted” in Line 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Independent Claim 1: 
Step 1: Claim 1 is a system claim that recites one or more processors, one or more memories, and an application that in combination perform the steps of accessing a tessellated map, indicating one of the first tiles, indicating one of the second tiles, and indicating a series of the second tiles.
Step 2A Prong 1: Claim 1 recites the steps of indicating, indicating, and indicating. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 1 additionally recites the combination of processors, memories, an application, and a display or speaker and the additional step of accessing a tessellated map. The hardware limitations are recited as generic computer components in order to perform the abstract idea. Additionally, the step of accessing a tessellated map is considered insignificant extra-solution activity as it is no more than mere necessary data gathering. Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limits on practicing the abstract idea.
Step 2B: The additional elements in the claim amount to no more than generic computer components and necessary data gathering in order to perform the abstract idea. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-16: 
Step 1: Claims 2-16 depend from Claim 1 and include the additional steps of requesting input, requesting a destination, receiving or determining a boarding area, indicating one of the second tiles, indicating the tiles, indicating the tiles, outputting a verbal signal, outputting a verbal instruction, sizing the tiles, receiving the location, receiving the beacon signal, and receiving the tessellated map.
Step 2A Prong 1: Claims 2-16 recite the additional steps of determining a boarding area, indicating one of the second tiles, indicating the tiles, indicating the tiles, and sizing the tiles. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Step 2B: Claims 2-16 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. 
The additional limitations recited in the dependent Claims 2-16 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-16 are not patent eligible.

Regarding Independent Claim 17: 
Step 1: Claim 17 is a computer-implemented method claim that performs the steps of creating a route, accessing a tessellated map, indicating one of the first tiles, indicating one of the second tiles, and indicating a series of the second tiles.
Step 2A Prong 1: Claim 17 recites the steps of creating, indicating, indicating, and indicating. These steps recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: Claim 17 additionally recites the additional step of accessing a tessellated map. The step of accessing a tessellated map is considered insignificant extra-solution 
Step 2B: The additional elements in the claim amount to no more than necessary data gathering in order to perform the abstract idea. The same analysis applies in this step as discussed above in Step 2A Prong 2. Therefore, independent Claim 17 is ineligible.
Regarding Dependent Claims 18-20: 
Step 1: Claims 18-20 depend from Claim 17 and include the additional steps indicating one of the second tiles, highlighting, and highlighting.
Step 2A Prong 1: Claims 2-16 recite the additional indicating one of the second tiles. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Step 2B: Claims 18-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong 2. 
The additional limitations recited in the dependent Claims 18-20 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 17-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100021013 A1, filed 07/25/2008, hereinafter "Gale", in view of US 20180330294 A1, filed 05/12/2017, hereinafter "Anderson".
 
Regarding Claim 1, Gale teaches:
A computer implemented system (figure 1), comprising: 
one or more processors; ([0026] and figure 1, processor 128)
one or more memories; ([0026] and figure 1, memory 132)
and an application stored in the one or more memories, wherein the application executed by the one or more processors: ([0026], [0030], and figure 1, application 134 on device 112)
accesses a tessellated map, ([0038] and figure 3, wherein the device downloads or receives a map image with a grid, mesh, or array. In figure 3, the grid is shown as a pattern of requested squares, making a tessellated map)
the tessellated map comprising a plurality of tiles on a map of a plaza, ([0023] and figure 8, wherein the area covered by the map is a public plaza, and figures 3-4, wherein the map consists of a plurality of tiles)
wherein the tiles comprise: first tiles, each of the first tiles including a different area of interest on the map; ([0044], wherein a subset of the tiles are classified into areas of interest by the features located in the tile)
and second tiles, wherein a combination of the second tiles includes a walkable area connecting the areas of interest; ([0046], wherein the tiles contain connection points, representing areas where a user can walk from one point to another point in the map)
and causes a display or a speaker of a mobile device coupled to the one or more processors to: ([0026], wherein the processor 128 is coupled to a speaker and a display)
indicate one of the first tiles including one of the different areas of interest selected using input from the user; ([0090]-[0092], wherein the tile containing the destination 
indicate the one of the second tiles including a location of the mobile device on the map; ([0091], wherein the tile containing the origin point, or the location of the device, is identified and highlighted on the display to the user)
 and indicate a series of the second tiles linking the location to the one of the areas of interest. ([0098], wherein the tiles containing the determined route from the origin to the destination are identified and highlighted)
Gale remains silent on:
the tessellated map comprising a plurality of tiles on a map of a transit hub (but does teach the tessellated map comprising a plurality of tiles, as discussed above)
Anderson teaches:
accessing a map of a transit hub ([0066] and figure 3, step 300, in which maps and other transit information are received for a transit hub)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the tessellated map, tiled map display, and origin, destination, and route tile indicators of Gale with the transit hub map of Anderson. It would have been obvious to modify because doing so allows users requesting pedestrian navigation through a transit hub to easily navigate to necessary destination locations on time, reducing the chances of users missing trips due to arriving at the boarding areas late, as recognized by Anderson ([0002]).

Regarding Claim 2, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application requests input of the areas of interest comprising at least one area selected from a boarding area, a ticketing area, a ticket checking area, a crossing area, a shelter area, and an exit area. ([0037] and figure 3, wherein the exit areas 213 are marked as areas of interest in routing)

Regarding Claim 3, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale remains silent on:
the application requests a destination served using a departure from a boarding area in the transit hub; 
and the one of the different areas of interest comprises the boarding area. 
Anderson teaches:
the application requests a destination served using a departure from a boarding area in the transit hub; ([0075]-[0076], wherein the application requests travel data including the user’s departure from a boarding gate at an airport)
and the one of the different areas of interest comprises the boarding area. ([0076], wherein the destination location for the route is set to the boarding gate)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the computer-implemented system of Gale with the usage of a departure from a boarding area as the route destination of Anderson. It would have been obvious to modify because doing so allows users requesting pedestrian navigation 

Regarding Claim 4, Gale and Anderson in combination disclose all of the locations of Claim 3 as discussed above, and Gale remains silent on:
wherein the application receives or determines the boarding area using data on a server computer coupled to the mobile device, 
the data comprising information on the boarding area associated with a transport route serving the destination from the transit hub.
Anderson teaches:
wherein the application receives or determines the boarding area using data on a server computer coupled to the mobile device, ([0051] wherein the travel data is requested from a computing cloud to receive the specific boarding area corresponding to the departure gate, and [0075], wherein the computing cloud is in communication with a remote server)
the data comprising information on the boarding area associated with a transport route serving the destination from the transit hub. ([0051], wherein the travel data received comprises information on the user’s travel route, including the flight number (transport route serving the destination), departure gate and location (information on the boarding area), and departure time)


Regarding Claim 5, Gale and Anderson in combination disclose all of the locations of Claim 4 as discussed above, and Gale remains silent on:
wherein the transport route is a bus route, a railway route, a taxi route, or a flight route.
Anderson teaches:
wherein the transport route is a bus route, a railway route, a taxi route, or a flight route. ([0051], wherein the travel data received comprises information on the user’s travel route, including the flight number (transport route))
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the computer-implemented system of Gale with the flight route information of Anderson. It would have been obvious to modify because doing so allows users requesting pedestrian navigation through an airport or other transit hub to easily navigate to their respective gates in time, reducing the chances of users missing trips due to arriving at the boarding areas late, as recognized by Anderson ([0002]).

Regarding Claim 6, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application indicates the one of second tiles including the location of the user as the user moves in relation to the one of the different areas of interest. ([0065], wherein the identified tile containing the user’s current location is tracked and updated in real time)

Regarding Claim 7, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application indicates the tiles on the display using a color. ([0090]-[0092], wherein the tiles associated with the route, origin, and destination are highlighted, and [0043], wherein tiles are displayed in different colors depending on their classification)

Regarding Claim 8, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application indicates the tiles on the display using highlighting or a representation readable by the user comprising a visually impaired user. ([0090]-[0092], wherein the tiles associated with the route, origin, and destination are highlighted)

Regarding Claim 9, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application causes the speaker of the mobile device to output: 
a verbal signal identifying the second tile including the user's current location with respect to a relevant landmark, ([0061], wherein the current location of the user are indicated through sensory content with respect to nearby visible reference areas and [0057]-[0058], where the sensory content includes verbal instructions)
and a verbal instruction providing a direction to the next tile in the series of the tiles leading to the area of interest. ([0059], wherein the sensory content including verbal instructions is generated during navigation for each if the associated tiles that correspond to the determined route)

Regarding Claim 10, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application sizes the tiles on the display to represent an area in the transit hub or plaza in a range of 1 foot by 1 foot to 10 feet by 10 feet. ([0072], wherein the tiles on the display are sized to 15, 20, or 30 inches in length and/or width, which is within the range of 1x1ft to 10x10ft)

Regarding Claim 11, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the tiles are sized so that an entirety of the route is highlighted using the tiles on a display of the mobile device. ([0072], wherein the size of the tiles can be scaled for a finer or lower resolution based on the layout of the map, and [0099], wherein the layout of the map displayed is configured to show a representation of the entire path, as seen in figures 6-7)

Regarding Claim 12, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the tiles comprise shapes or polygons, ([0038] and figure 3, wherein the map grid consisted of tiles, shapes, or polygons)
and the tessellated map comprises the tiles fitted together in a pattern on the map without gaps or overlapping between the tiles. ([0038], wherein the tiles cover the entire ground area of the map (no gaps), and figures 3-4, wherein the tiles are tessellated and fitted together without gapping or overlapping)

Regarding Claim 15, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale additionally teaches:
wherein the application receives the tessellated map from a server computer in response to a request from the application executed on the mobile device. ([0032], wherein the application on the device 112 requests the tessellated map from a server)

Regarding Claim 15, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale additionally teaches:
the plaza comprises a shopping mall ([0055] and figure 8, wherein the plaza comprises a mall), a hospital, office buildings (figures 3-4, wherein the plaza comprises an office building), or a factory, or the transit hub comprises an airport, metro station, railway station, or bus station.


Regarding Claim 17, Gale teaches:
A computer implemented method comprising: 
creating a route for navigating a transit hub or plaza using an application executing on a user’s mobile device ([0088] and figure 11), including:
accessing a tessellated map, ([0038] and figure 3, wherein the device downloads or receives a map image with a grid, mesh, or array. In figure 3, the grid is shown as a pattern of requested squares, making a tessellated map)
the tessellated map comprising a plurality of tiles on a map of a plaza, ([0023] and figure 8, wherein the area covered by the map is a public plaza, and figures 3-4, wherein the map consists of a plurality of tiles)
wherein the tiles comprise: first tiles, each of the first tiles including a different area of interest on the map; ([0044], wherein a subset of the tiles are classified into areas of interest by the features located in the tile)
and second tiles, wherein a combination of the second tiles includes a walkable area connecting the areas of interest; ([0046], wherein the tiles contain connection points, representing areas where a user can walk from one point to another point in the map)
indicating one of the first tiles including one of the different areas of interest selected using input from the user; ([0090]-[0092], wherein the tile containing the destination point selected by the user is displayed in a similar manner to the origin point to the user, as discussed below)
indicating the one of the second tiles including a location of the mobile device on the map; ([0091], wherein the tile containing the origin point, or the location of the device, is identified and highlighted on the display to the user)
 and indicating a series of the second tiles linking the location to the one of the areas of interest. ([0098], wherein the tiles containing the determined route from the origin to the destination are identified and highlighted)
Gale remains silent on:
the tessellated map comprising a plurality of tiles on a map of a transit hub (but does teach the tessellated map comprising a plurality of tiles, as discussed above)
Anderson teaches:
accessing a map of a transit hub ([0066] and figure 3, step 300, in which maps and other transit information are received for a transit hub)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the tessellated map, tiled map display, and origin, 

Regarding Claim 18, Gale and Anderson in combination disclose all of the locations of Claim 17 as discussed above, and Gale additionally teaches:
wherein the indicating comprises indicating the one of second tiles including the location of the user as the user moves in relation to the one of the different areas of interest. ([0065], wherein the identified tile containing the user’s current location is tracked and updated in real time)

Regarding Claim 19, Gale and Anderson in combination disclose all of the locations of Claim 17 as discussed above, and Gale additionally teaches:
wherein the indicating comprises highlighting using a color. ([0090]-[0092], wherein the tiles associated with the route, origin, and destination are highlighted, and [0043], wherein tiles are displayed in different colors depending on their classification)

Regarding Claim 20, Gale and Anderson in combination disclose all of the locations of Claim 17 as discussed above, and Gale additionally teaches:
wherein the indicating comprises highlighting using a representation readable by the user comprising a visually impaired user. ([0096]-[0098], wherein the identified tiles corresponding to the route are represented to the user using audio output, specifically audible signals with descriptions of reference areas along the route after the route is determined)

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gale and Anderson in combination as applied to claims 1 and 12 above, and further in view of US 20160374045 A1, filed 12/30/2014, hereinafter "Pandharipande".

Regarding Claim 13, Gale and Anderson in combination disclose all of the locations of Claim 1 as discussed above, and Gale remains silent on:
wherein the application receives the location determined using a global positioning system (GPS) or a beacon signal received in the mobile device.
Pandharipande teaches:
wherein the application receives the location determined using a global positioning system (GPS) or a beacon signal received in the mobile device. ([0034], wherein the mobile device 8 determines its location from signals received from anchor nodes/beacons 6)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the tessellated map system of Gale and Anderson with the beacon signal-based localization of Pandharipande. It would have been obvious to modify 

Regarding Claim 14, Gale and Anderson in combination disclose all of the locations of Claim 12 as discussed above, and Gale remains silent on:
further comprising the mobile device receiving the beacon signal transmitted from one of a plurality of transmitters in the transit hub or the plaza
Pandharipande teaches:
further comprising the mobile device receiving the  beacon signal transmitted from one of a plurality of transmitters in the transit hub or the plaza ([0027], wherein the plurality of anchor nodes 6 are situated throughout an outdoor space including a plaza, and [0050], wherein the anchor nodes 6 contain transmitters that send beaconing signals to the mobile device)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the tessellated map system of Gale and Anderson with the beacon signal-based localization of Pandharipande. It would have been obvious to modify because using multilateration or triangulation-based localization provides a more accurate relative location of a mobile device in reference to a map or floorplan, as recognized by Pandharipande ([0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RACHID BENDIDI/Primary Examiner, Art Unit 3667